McLearen Sq. Shopping Ctr. Herndon, Va. L.P. v BadaNara, LLC (2022 NY Slip Op 04865)





McLearen Sq. Shopping Ctr. Herndon, Va. L.P. v BadaNara, LLC


2022 NY Slip Op 04865


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


544 CA 21-01766

[*1]MCLEAREN SQUARE SHOPPING CENTER HERNDON, VA. LIMITED PARTNERSHIP, PLAINTIFF-RESPONDENT,
vBADANARA, LLC, HAE-CHAN PARK AND KYUNGHWA PARK, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


YOON LLP, NEW YORK CITY (CHARLES M. YOON OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
HARRIS BEACH PLLC, PITTSFORD (KYLE D. GOOCH OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (Daniel J. Doyle, J.), entered June 25, 2021. The order granted plaintiff's application for attorneys' fees. 
It is hereby ORDERED that said appeal insofar as taken by defendant BadaNara, LLC is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in McLearen Sq. Shopping Ctr. Herndon, Va. LP v BadaNara, LLC ([appeal No. 1] — AD3d — [Aug. 4, 2022] [4th Dept 2022]).
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court